Citation Nr: 1135610	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of multiple VA treatment records dated through February 2011.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The November 2008 rating decision denied a rating in excess of 30 percent for service-connected PTSD; however, a July 2009 rating decision increased the rating to 50 percent for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the record presents evidence that the Veteran's is not working due to service-connected disability.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  


FINDINGS OF FACT

1. The Veteran's service-connected PTSD is manifested by difficulty falling and staying asleep, a suicidal gesture, confusion and inattentiveness, loss of impulse control in response to irrational fears, irritability and outbursts of anger, and inability to relate to the public and a Global Assessment of Functioning (GAF) score between 48 and 55 resulting in moderate to severe occupational and social impairment.  

2. Service connection is in effect for PTSD, evaluated as 70 percent disabling.  

3. The Veteran is unable to obtain and maintain substantially gainful employment due solely to service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no greater, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for entitlement to a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was sent a VCAA notification letter in September 2008, prior to the initial unfavorable AOJ decision issued in November 2008.    

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist in developing the claim, and her and VA's obligations in providing such evidence for consideration.  This letter also advised the Veteran of the evidence necessary to establish disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of her claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records, Social Security Administration (SSA) records, and the report of an October 2008 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of her claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the report, he provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate rating for the service-connected psychiatric disability.  Nothing suggests that the findings are inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to  the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's service-connected PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

During the appeal period, the Veteran was afforded a VA psychiatric examination in October 2008 and also received frequent inpatient and outpatient VA treatment.  Relevant findings are as follows.

At the October 2008 VA examination, the Veteran reported that she lived with friends and had family she visits in Puerto Rico.  She indicated that she goes out if the situation is not public and that she had many friends.  However, she indicated that she was not working, in part due to difficulty relating to others.  Her speech was soft, slow, and clear.  Mood was described as anxious, depressed, and dysphoric with affect constricted.  She was oriented to person, time, and place.  The examiner said she exhibited a paucity of ideas, but that her thought content was unremarkable and memory was normal.  Judgment and insight were intact.  The Veteran reported no suicidal or homicidal ideations, obsessive or ritualistic behavior, panic attacks, hallucinations, loss of impulse control or episodes of violence.  She was able to maintain personal hygiene.  However, the examiner noted irritability and outbursts of anger and difficulty falling or staying asleep.  The GAF score assigned was 54.  

The examiner indicated that there was not total social and occupational impairment present, but a decrease in work efficiency.  He stated that the Veteran's lack of current employment was due to her inability to deal with people of Middle East descent in her work.  The record reflects that she has not worked during the entire appeal period.

VA treatment records report similar symptoms as those noted above.  A February 2011 treatment record shows that the Veteran endorsed hopelessness and frustration.  She indicated that her relationships were falling apart and that she was using drugs and drinking to compensate.  The Board observes that prior to February 2011, she was documented to be using Ambien prescribed to someone else as a sleep aid.  Residential treatment was discussed with the treatment provider, and the Board notes that at her February 2011 hearing, the Veteran reported plans to enter the program.  VA treatment records reflect GAF scores ranging from 48 to 55.  

Finally, the Veteran is in receipt of disability benefits from SSA for her mental health disabilities.  A review of those records shows that the Veteran made a suicidal gesture in October 2008.  Additionally, she has bouts of confusion and inattentiveness and mood swings.  Further, she cannot drive because she has received speeding tickets as a result of speeding to get away from the perceived threat of a suicide bomber.  

The Veteran has been assigned GAF scores ranging from 48 to 55.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

The Board notes that the Veteran suffers not only from PTSD but also from depressive disorder NOS.  The Board finds that there is an inadequate basis in the record upon which to dissociate the Veteran's major depression symptoms from his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  In fact, the October 2008 VA examiner indicated that the Veteran's depressive disorder was associated with her service-connected PTSD.  Therefore, the Board attributes all of the Veteran's psychiatric symptoms to her service-connected PTSD.

Upon consideration of all the above evidence, the Board affords the benefit of the doubt to the Veteran and grants a 70 percent disability rating for the entire appeal period.  In this regard, the Board notes that while the Veteran's thought processes, memory, insight, and judgment were overall intact, she exhibited questionable behavior such as speeding excessively in response to an unfounded fear of a suicide bomber being nearby.  Further, impairment in these areas is also indicated by her drinking and using drugs to self-medicate, including taking Ambien prescribed to someone else to help with her sleep deficiencies.  Additionally, she was unable to relate to people adequately to maintain employment.  She also committed a suicidal gesture.  For these reasons, the Board affords the benefit of the doubt to the Veteran and grants a 70 percent rating for the entire appeal period.

A rating in excess of 70 percent is not warranted, however, as the Veteran did not exhibit total social and occupational impairment as explicitly stated by the VA examiner.  Additionally, the Board observes that the Veteran did engage in social activities in non-public settings and was in a stable living arrangement with friends.  
Further, the Board reiterates that the benefit of the doubt was applied in assigning the 70 percent.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.
Therefore, the Board finds that a rating in excess of 70 percent is not warranted.
 The Board has given consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of the record fails to reveal any functional impairment associated with the Veteran's disability to warrant further consideration of alternate rating codes.  

Additionally, the Board acknowledges that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms are wholly contemplated by the schedular criteria, and nothing in either the subjective or objective evidence suggests that these criteria are insufficient to compensate for the impairment of function the Veteran experiences due to his service-connected disabilities.  Therefore, the Board finds that referral for an extra-schedular rating is not necessary. 
TDIU rating

As indicated in the Introduction, the Board has jurisdiction to consider a TDIU rating.  A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. Service connection is in effect for, inter alia, PTSD, now evaluated as 70 percent disabling.  Thus, the Veteran's PTSD is rated as at least 60 percent disabling, and she meets the threshold criteria for a TDIU rating.  

The record reflects that the Veteran has not been employed since filing her claim in September 2008, and the October 2008 VA examiner and VA treatment records show that she left her position because she suffered anxiety when dealing with people whom reminded her of her service in the Middle East and these records have indicated that she has at times been unable to hold a job due to her service connected PTSD.  Additionally, the Board observes that the Veteran has been deemed unable to work by SSA due to her mental health symptoms.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); however, such a finding is probative of the degree of functional impairment the Veteran suffers due to her service-connected PTSD.  Accordingly, the Board again affords the Veteran reasonable doubt to the Veteran and determines that she is unable to obtain or maintain substantially gainful employment due solely to service-connected disability. 


ORDER

A rating of 70 percent, but no greater, for service-connected PTSD is granted for the entire appeal period, subject to the laws governing the payment of monetary benefits.

Entitlement to TDIU rating is granted for the entire appeal period, subject to the laws governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


